Citation Nr: 1733154	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability. 

3.  Entitlement to service connection for a right elbow disability. 

4.  Entitlement to service connection for a left elbow disability. 

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1994 to August 1998 and from November 2001 to January 2003.  He also served in the U.S. Army Reserves.  He was awarded a Bronze Star among other medals for his service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims for service connection.  The case was subsequently transferred to the RO in Waco, Texas.

In December 2011, the Veteran testified before a Veterans Law Judge at a hearing held at the RO.  A copy of the transcript has been associated with the claims file.  

The appeal was remanded in July 2012 and November 2014 for further development.  When the appeal was returned to the Board in January 2016, the Veteran's Law Judge who had conducted the December 2011 hearing was not available to participate in the Veteran's appeal.  The Board informed the Veteran of this fact and notified him that he had the right to testify at another hearing if he so desired.  38 C.F.R. § 20.717 (2016).  The Veteran was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to the January 2016 letter.  

In May 2016, the Board remanded the claim once again for further development.  

In March 2017, following issuance of the supplemental statement of the case, the Veteran submitted a waiver of due process rights, including his right to have the Agency of Original Jurisdiction (AOJ) review any additional evidence that the Veteran might submit in support of the claims.  The Veteran reported that if he located such evidence, he would send it to the Board.  He also reported his desire that the Board review the evidence and proceed with adjudication of the appeal.  See March 2017 waiver.  In April 2017, the Veteran submitted a statement in support of his claims, as well as statements from a fellow service member and the Veteran's wife.  Because he waived review of these records, the Board will proceed to adjudicate the claims. 


FINDINGS OF FACT

1.  The Veteran has multilevel degenerative disc disease of the cervical spine with retrolisthesis as the result of injury during his active military service.

2.  The Veteran has a tension headache disability as the result of service-connected cervical spine disability.

3.  The Veteran has olecranon bursitis and elbow neuritis in the left elbow as the result injury or events during his active military service.

4.  The Veteran has olecranon bursitis in the right elbow as the result of injury or events during his active military service.

5.  The Veteran has right knee degenerative arthritis as the result of injury during active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for multilevel degenerative disc disease of the cervical spine with retrolisthesis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a tension headache disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for olecranon bursitis and elbow neuritis in the left elbow are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for olecranon bursitis in the right elbow are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for right knee degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran asserts that he has cervical spine, headache, bilateral elbow, and right knee disabilities related to service or service-connected disability.  For the reasons explained below, the Board agrees. 

Regarding all of the claims, there is no dispute that the Veteran has current disabilities.  In this regard, the February 2017 VA examiner noted a diagnosis of multilevel degenerative disc disease of the cervical spine with retrolisthesis, tension headaches, olecranon bursitis and elbow neuritis in the left elbow and olecranon bursitis in the right elbow, and right knee degenerative arthritis.  

Further, regarding in-service incurrence for all of the claims, VA acknowledged in a November 2012 formal finding, that the Veteran's service treatment records for the periods from October 1994 to August 1998 and from November 2001 to January 2003 were incomplete.  Additionally, the Board subsequently remanded the claims twice in order to obtain outstanding service treatment records, including Reserve unit records.  See November 2014 and May 2016 Remands. 

Following the May 2016 remand, VA attempted to obtain the Veteran's Reserve treatment records, because the Veteran testified that they likely included a relevant cervical spine X-ray; however, the records were not available.  The AOJ did not issue a formal finding of unavailability regarding the Reserve treatment records.  However, the Board need not remand for the outstanding records or issuance of a formal finding of unavailability because the Veteran and a fellow service member, L.M., have provided competent and credible statements regarding the Veteran's in-service injuries.  See April 2017 statements.  Moreover, when a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. §  1154 (b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).

Further, with respect to service records that are available and are silent as to the injuries reportedly incurred, the Board notes that the Veteran consistently reported that he felt like he was not allowed to complain about injuries during service if he wanted to advance his career.  See e.g. Hearing Transcript (T.) page 16; see also April 2017 statement.  The Veteran's fellow service member, L.M., also conveyed the same impression.  See L.M.'s April 2017 statement.  In the same vein, the Veteran offered sworn testimony that during his second period of active duty service, his supervisor was also a friend and allowed the Veteran to serve as the supervisor's personal driver without any official request for change of duty or documented complaint that he was unable to complete certain jobs due to his injuries.  See T. page 32.  The Veteran believed that the supervisor allowed this because the Veteran was in so much pain.  Further, the Veteran testified that when he was in the field, he was permitted to not carry a rucksack.  T. page 33.  

The Board finds the Veteran's statements to be competent as he is able to report personal observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran's statements to be credible. 
 
Further, regarding all of the claims, the Board finds the July 2012, April 2015, February 2017, and March 2017 VA opinions to be inadequate as they were based upon incomplete service treatment records.  In this regard, the examiners found that none of the claimed disabilities were directly due to service and each examiner explained that the basis for the opinion was because service treatment records were silent for the given complaint.  In reaching this conclusion, the examiners did not address the Veteran's statements regarding the respective in-service incurrences.  As noted above, the service treatment records were incomplete.  Thus, as the examiners based their opinions upon incomplete service treatment records, without addressing the Veteran's statements regarding in-service incurrence, the Board finds the VA opinions to be inadequate.  For the reasons explained below, the Board need not remand for additional examinations but is able to adjudicate the claims based on the lay and medical evidence of record. 


	a.  Cervical Spine 

The Veteran reported that he injured his neck while training a younger soldier on the M60 gun during a field exercise in service, in 1997.  The Veteran noticed that the younger soldier was shooting the gun towards moving troops in the field and the Veteran jumped up to grab the gun.  The other solider also jumped and in the process, knocked over a deteriorating tree which fell and hit the top of the Veteran's neck.  The Veteran reported that he lost consciousness.  When he awoke, the field medic treated him with a soft collar and gave him a three-day profile followed by a month of not carrying anything.  See T. page 5.  The Veteran reiterated this account during VA examinations and when seeking treatment from VA providers, as well as in other written statements in support of his claim.  See e.g. February 2007 claim form, VA examinations dated in July 2012 and February 2017, and the Veteran's April 2017 written statement. 

The Veteran has consistently reported that he experienced cervical spine symptoms since service.  See e.g. February 2007 claim form. 

As noted above, the Board finds the Veteran's statements to be competent. Moreover, the Board finds the statements to be credible in light of VA treatment records which noted that the Veteran had an old compression fracture in the cervical spine.  See August 2006 VA cervical spine X-ray. 

The Board acknowledges that there is no medical opinion specifically stating that the Veteran's cervical spine disorder is related to service; however, the Board finds the Veteran's competent and credible statements regarding continuity of cervical spine symptomatology since service to be credible.  As degenerative disc disease (arthritis) is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology, the Board need not remand the claim for another VA opinion.  Further, after carefully weighing the evidence in favor of, and against, the claims, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's competent and credible descriptions of the in-service incurrence, and continuity of cervical spine symptomatology since service, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted for multilevel degenerative disc disease of the cervical spine with retrolisthesis. 

	b.  Headaches

The Veteran offered multiple theories of entitlement for his headache disability, including direct and secondary bases for service connection.  The Veteran initially reported that he had a headache disability as a result of tooth extractions in service and reported that he had continuous headaches since the teeth were extracted.  See February 2007 claim form.  Alternatively, he asserts that his tension headache disability was caused or aggravated by his cervical spine disability.  T. page 12.  

As tension headaches are not listed in 38 C.F.R. § 3.309(a) as a chronic disability, the Board is precluded from granting service connection on the basis of continuity of symptomatology since service.  However, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's tension headache disability was caused or aggravated by the cervical spine disability. 

Weighing in favor of the claim is the July 2012 VA (headaches) examiner's opinion that the Veteran currently diagnosed tension headaches were more likely than not secondary to the Veteran's neck disability.  The July 2012 VA examiner offered this opinion as the basis for finding that the Veteran's headaches were less likely than not related to service. 

Weighing against the claim is the February 2017 VA examiner's opinion that the Veteran's headaches were less likely than not secondary to the cervical spine disability.  The examiner explained that the basis for the opinion was because occipital nerve block treatment offered the Veteran relief.  The examiner did not explain the significance of why such relief would be an indication that the Veteran's headache disability was not caused or aggravated by the cervical spine disability.  Thus, the Board places no probative value on the opinion. 

After carefully weighing the evidence in favor of, and against, the claims, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's competent and credible descriptions of his current symptoms and in-service incurrences, the evidence in support of the claim, the Board finds that the evidence of record for and against the Veteran's claim for service connection for a tension headache disorder is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is granted for the Veteran's tension headache disability.

	c.  Elbows

The Veteran contends that he has right and left elbow disorders that are due to service.  Specifically, the Veteran asserts that as a result of persistent heavy lifting while working in the motor pool, as well as operating M60 guns, he injured his left elbow and then overcompensated with the right elbow while the left elbow was healing.  

Regarding heavy lifting in the motor pool, he offered sworn testimony that one of his duties was to flip armor plates which were at least seventy five pounds.  T. page 46.  He reported that sometimes he had to pick it up as dead weight from the ground and sometimes he had to carry it around.  

The Veteran offered sworn testimony that prior to deployment to Bosnia, when training in Macedonia for two months, he felt a pop in his elbow as well as heat and noticed swelling and redness.  T.  page 46.  He testified that he was told at the time that he had bursitis.  He testified that it was on and off in both elbows after that time and that all through his tour in Bosnia, he had to ice the elbows and take pain medication.  Id.  He also testified that during his second period of service, he was not put on a profile but he was told not to shoot on his left arm at the gunnery.  T. page 48.  He testified that his duties changed such that he would not have to lift the armor plates on a repetitive basis.  Specifically, he testified that although he had served as a driver of the Bradley tanks as well as turret commander, he was put back on the ground so that he was not doing repetitive motor pool work every day.  T. page 48.   

In the Veteran's April 2017 written statement, he reported that while deployed to Bosnia, his company was engaged in conflict during riots for several days in August 1997.  He reported that during the riot, he dropped to the concrete and began engaging hostile targets.  He reported that after three days of such extended period of shooting the M60 gun he noticed that his left elbow had swelled to twice its normal size, was noticeably red, and hot to the touch.  He reported that he went to the medical center at base camp and was give anti-inflammatory medication and told to treat the elbow with ice.  The Veteran reported that subsequently, when he returned to an installation in Germany in 1998, he noticed that his left hand stopped feeling sensations like hot and cold and that his fingers had crippled up.  He reported that he had total inability to open his four fingers in the left hand and that he repeatedly burned his left hand on the home stove.  See April 2017 letter.  

The Veteran reported that prior to the injury in August 1997, he had been left-handed but that he taught himself how to use his right hand after the injury.  He also offered sworn testimony that he injured his right elbow in service essentially by overcompensating and only using his right elbow after he injured the left elbow.  T. page 50. 

The Veteran's friend and fellow service member, L.M., submitted a statement in April 2017 recounting his observations of the Veteran's elbow injury in service.  L.M. was among the soldiers involved in the riots in August 1997.  L.M. observed the Veteran's elbow turn beet red and was extremely swollen.  L.M. also noted that once they returned to the installation in Germany, the Veteran's elbow injury persisted such that his left hand was crippled and he used it sparingly.  L.M. reported that he observed the Veteran's left elbow symptoms until L.M. separated in 1998.  The Board acknowledges that L.M.'s statement initially identified the affected elbow as the Veteran's right elbow rather than left elbow, but the Board finds the inconsistency was merely a typographical error and does not negate the credibility of L.M.'s statement.  

Moreover, the Board notes that the Veteran is already service-connected for PTSD based, in part, on the experience fighting in the aforementioned riot in Bosnia. 

As an initial matter, the Board notes that at service entrance, the Veteran reported that he had undergone surgery on his left arm prior to service.  See July 1994 Report of Medical History (RMH).  Significantly, the physician who reviewed the RMH, determined that the Veteran's surgery had been to repair the left ring finger and that the Veteran had a full recovery with range of motion and strength of the finger.  Moreover, the July 1994 service entrance examination report indicated that the Veteran's upper extremities were normal.  Thus, the present claim is a claim for service connection, not one for aggravation of a preexisting disability.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current left and right elbow diagnoses are related to service. 

Weighing in favor of the right elbow claim is an August 2006 VA treatment record that noted that the Veteran had recurrent right elbow swelling, diagnosed as olecranon bursa, and that the Veteran had it while in service. 

Weighing in favor of the left elbow claim is a December 2006 VA outpatient treatment record that discussed the Veteran's decreased function of the left small and ring fingers and bulge in wrist, during service in Germany in 1997.  The VA physician discussed the Veteran's report that his left elbow/wrist symptoms had continued since that time and the provider discussed the pros and cons of surgical repair so many years after the injury.  The VA physician ordered a nerve conduction study and noted that the study showed evidence of ulnar nerve compression at the elbow.  The Board interprets the December 2006 VA treatment record as supporting the theory that the Veteran had a left elbow disability, including ulnar nerve disability, that began during service. 

Weighing against the right and left elbow claims, is the February 2017 VA examiner's opinion that the current elbow disabilities are not related to service.  As noted above, the Board finds the VA opinion to be inadequate inasmuch as it is based upon incomplete service treatment records.  Moreover, the Board places a higher probative value on the Veteran's and L.M.'s statements  regarding the culture that soldiers were encouraged not to complain about problems in service if they wanted to succeed in their careers.  Even if such culture did not officially exist, the Board finds that the Veteran's belief that the culture existed, is credible.  Thus, the Board is not swayed by the lack of documentation of left elbow complaints in the October 1997 post-deployment questionnaire or other available service treatment records.  

After carefully weighing the evidence in favor of, and against, the claims, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's competent and credible descriptions of his current symptoms and in-service incurrences, the evidence in support of the claim, the Board finds that the evidence of record for and against the Veteran's claim for service connection for right and left elbow disabilities is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is granted for the Veteran's right and left elbow disabilities.

	d.  Right Knee

The Veteran contends that he injured his right knee during the aforementioned riots in Bosnia, in August 1997.  In the April 2017 statement, the Veteran explained that during the riots, he incurred a ricochet gunshot wound.  He explained that the buildings in the town were made of cinderblock and brick and that during the riots, a bullet hit a wall and a fragment of the cinderblock chipped off and hit the Veteran in the right knee.  He reported that following the incident, a field medic applied a glue like substance and bandaged the wound.  The Veteran reported that when he returned to the installation in Germany, he was unable to walk up and down the stairs and that he experienced pain with walking and bending.  He reported that he sought treatment at the troop medical clinic and that it was determined that he was experiencing tendonitis in the right knee due to his patrols for 10-15 miles per day for 13 months, walking with a 50 pound rucksack on his back each day.  

The Veteran's friend, L.M., confirmed that during the riot in August 1997, L.M. noticed that the Veteran was bleeding from his right knee.  L.M. reported that once the attack slowed enough for the Veteran to get his knee checked, it was determined that there was some brick work in the center of the wound.  L.M. remembered that a sizeable piece of masonry that was removed with pliers.  L.M. reported that he remembered the field doctor suggesting that it was likely that the cinderblock walls beside the Veteran were hit by small arms rounds and a ricochet off the wall had hit him in the knee.  L.M. also remembered that once they returned to the installation in Germany, the Veteran's ability to perform physical training in the mornings or simply walk upstairs, appeared to be difficult tasks for the Veteran.  

The Veteran and his wife offered statements that the Veteran's right knee symptoms continued since service.  See April 2017 statements from the Veteran and his wife.  

Regarding whether the Veteran's right knee degenerative arthritis is related to the injury in service, the Board finds the evidence is at least in equipoise.  

The Board acknowledges that the February 2017 VA opinion is against the claim but as discussed above, the Board finds the opinion to be inadequate as it is based upon incomplete service treatment records and did not consider the Veteran or L.M.'s competent and credible observations of the Veteran's in-service injury. 

Further, the Board finds it significant that VA treatment providers, in August 2006 and November 2014, discussed the Veteran's reports of an in-service right knee injury involving a gunshot and did not indicate that the Veteran was malingering or otherwise question whether the right knee injury occurred in service.  Moreover, the February 2017 VA examiner noted that the Veteran had a scar on the right knee which the Board finds substantiates the Veteran's report of a wound to the right knee. 

The Board acknowledges that there is no medical opinion specifically stating that the Veteran's right knee disorder is related to service; however, the Board finds the Veteran's and his wife's competent statements regarding their observations of the Veteran's continuity of right knee symptomatology since service, to be credible.  As degenerative disc disease, or arthritis, is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology, the Board need not remand the claim for another VA opinion.  After carefully weighing the evidence in favor of, and against, the claim, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's competent and credible descriptions of the in-service incurrence, and continuity of right knee symptomatology since service, the Board finds that the evidence of record for and against the Veteran's right knee claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted for right knee degenerative disc disease. 

ORDER

Service connection for multilevel degenerative disc disease of the cervical spine with retrolisthesis is granted.

Service connection for a tension headache disability is granted.

Service connection for olecranon bursitis and elbow neuritis in the left elbow is granted.

Service connection for olecranon bursitis in the right elbow is granted.

Service connection for right knee degenerative arthritis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


